The defendant and cross-complainant, Realty Insurance Company, has filed a motion for a rehearing upon the ground that this court was in error in its order with reference to costs. No response and no brief have been filed by the other parties. A consideration of the order as entered reveals that it was not complete with respect to the items of cost and the judgment is therefore modified in that respect, altering the last paragraph of the opinion to read as follows:
"The cause is remanded to the District Court of Weber County with directions to reduce the deficiency judgment against appellant N.O. Nelson Manufacturing Company by $11.00 and any interest accruals thereon, and as so modified the judgment is affirmed. Appellant to recover its costs, including 27 pages of abstract and 3 pages of its brief, but not the cost of the reporter's transcript; and defendant and cross-complainant, Realty Insurance Company, to recover from defendant N.O. Nelson Manufacturing Company, its costs on 22 pages of its reply brief, together with one-half the costs for the title page, cover, and citation, and the costs of its supplemental brief."
With the order so modified the original opinion stands and the motion for a rehearing is denied. *Page 507